     Case 1:08-cv-08781-KPF-DCF Document 362 Filed 09/09/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  New Jersey Carpenters Health Fund, et al.,            No. 08-cv-8781 (KPF)

         Plaintiffs,

         v.

  Residential Capital, LLC, et al.,

         Defendants.



                   ORDER DIRECTING CY PRES DISTRIBUTION OF
                        RESIDUAL SETTLEMENT FUNDS

      Lead Plaintiff’s motion for an order directing a cy pres distribution of the residual Net

Settlement Fund is hereby GRANTED. The remaining funds of $112,254.78 shall be donated

equally among the America Association for Justice (“AAJ”) and the Institute for Law and

Economic Policy (“ILEP”).



      IT IS SO ORDERED.



       September 9, 2020
Dated: _______________
       New York, New York


                                                 ____________________________________
                                                 HONORABLE KATHERINE POLK FAILLA
                                                 UNITED STATES DISTRICT COURT JUDGE
